Exhibit 10.1

AMENDMENT NO. 1 TO

FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.

WHEREAS, the First Amended and Restated Limited Partnership Agreement (the
“Agreement”) of Strategic Storage Operating Partnership, L.P. (the
“Partnership”) was entered into effective March 17, 2008 between Strategic
Storage Trust, Inc. (the “General Partner”) and Strategic Storage Advisor, LLC,
as the Partnership’s original Limited Partner.

WHEREAS, pursuant to Article 11 of the Agreement, the General Partner may amend
the Agreement in any respect without the consent of the holders of a majority of
the Partnership Units (as defined in the Agreement) in order to issue additional
Partnership Units pursuant to Section 4.2 of the Agreement.

WHEREAS, pursuant to Section 4.2 of the Agreement, the General Partner is
authorized to cause the Partnership to issue additional Partnership Units for
such consideration and on such terms and conditions as the General Partner may
establish in its sole and absolute discretion.

WHEREAS, any additional Partnership Units issued under Section 4.2 of the
Agreement may be issued in one or more classes, or one or more series of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties as determined by the General
Partner in its sole and absolute discretion.

WHEREAS, the General Partner determined it to be in the best interests of the
Partnership to establish Class D Limited Partnership Units, which may be issued
to Limited Partners of the Partnership on the terms set forth below.

WHEREAS, the General Partner desires to amend the Agreement hereby to establish
the Class D Limited Partnership Units.

NOW, THEREFORE, the General Partner does hereby adopt the following Amendment
No. 1 to the Agreement:

1. Article 1 of the Agreement is hereby amended to add the following defined
terms:

“Annual Distribution Cap means the maximum amount of annual cash distributions
that may be made to Limited Partners with respect to their Limited Partnership
Units of a designated class, including Class D Limited Partnership Units,
prorated for any period in which the applicable Unit is outstanding for less
than a full calendar year. The initial Annual Distribution Cap for each class of
Limited Partnership Units shall be stated in the definition of that specific
class herein. Commencing twenty-four (24) months after the applicable
contribution of a Property or Properties to the Partnership in exchange for
Partnership Units of a designated class, the General Partner shall determine the
Annual Distribution Cap for the applicable class of Limited Partnership Units in
accordance with the procedures set forth in the Master Contribution Agreement
relating to such Property or Properties contributed. Limited Partnership Units
issued but not designated as a specific class of Limited Partnership Unit shall
not be subject to any Annual Distribution Cap.”



--------------------------------------------------------------------------------

“Class D Limited Partnership Unit means a Partnership Unit representing a
Limited Partnership Interest and having an initial Annual Distribution Cap of
zero percent (0%) multiplied by the combined Capital Contributions of Partners
contributed in exchange for the issuance of the Class D Limited Partnership
Units.”

2. The following sentence shall be added to the end of Section 5.2(a) of the
Agreement:

“The foregoing provisions of this Section 5.2(a) notwithstanding, cash
distributions to Partners with respect to Partnership Units of a designated
class during any given calendar year shall not exceed the Annual Distribution
Cap for such class of Partnership Interest.”

[Remainder of this page intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has hereunder affixed its signature to
this Amendment No. 1 to First Amended and Restated Limited Partnership Agreement
as of the 25th of March, 2011.

 

GENERAL PARTNER: STRATEGIC STORAGE TRUST, INC. By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   President and Chief Executive Officer